DETAILED ACTION
This communication is in response to the AFCP Request with Amendments and Arguments filed on 02/03/2021. Claims 1-4 and 6-20 are pending and have been examined.
The Applicant’s amendments to the independent claims have overcome the 35 USC 101 abstract rejections. 
All previous Objections/Rejections not mentioned in this Office Action has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
More specifically, the prior art of record teaches Kostic teaches a computer program product for determining stroke onset, the computer program product comprising: a computer readable storage medium readable (see [0005], memory) by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising (see [0005], where app on device causes the: determining a baseline behavioral model for a user (see [0072], where baseline characteristics extracted about the user and is stored and is interpreted as the model of 
Jung teaches teach the real-time text entry data comprising one or more of a text entry rate, a typographical error rate, and a text correction rate (see [0077], where typing rate of keystroke input used and see [0101]-[0103], where system configured to map user input data to alertness or attention which includes determining conditions of stroke using types of data as in Fig. 5 (i.e. which includes typing rate). However, Jung does not specifically teach “receiving real-time user data from a personal portable device, the real-time user data comprising real-time text entry data, the real-time text entry data comprising a text correction rate; analyzing the real-time user data and the baseline text entry threshold to determine the presence of an abnormal event”
Hence, none of the prior art of record teaches or makes obvious the combination of limitations as presently recited in the independent claims. More specifically, the limitation of “receiving real-time user data from a personal portable device, the real-time user data comprising real-time text entry data, the real-time text entry data comprising a text correction rate; analyzing the real-time user data and the baseline text entry threshold to determine the presence of an abnormal event” in conjunction with the rest of the claimed limitations to determine stroke onset.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
	05/28/2021